In an action to recover damages for personal injuries, etc., the defendants County of Suffolk and Town of Smithtown separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Suffolk County (Burke, J.), dated April 15, 2003, as denied their separate motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., S. Miller, Adams and Cozier, JJ., concur.